Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks with respect to claims 22-37 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.
Although claims 5 and 10 were previously indicated to contain allowable subject, the amendments to the independent claims do not contain all the limitations of the indicated claims, but the amendments do change the scope of the independent claims, and are therefore newly examined.
Furthermore, applicant’s arguments/remarks filed 07/07/2021 argue that that the acquirer of claim 16, which now corresponds to claim 31, should not be interpreted under 35 USC § 112(f) because "’acquirer’ when read in light of the specification connote sufficient, definite structures to one of skill in the art to preclude application of 35 U.S.C. 112(f)”.
The examiner respectfully disagrees because the term “acquirer” does not connote sufficient, definite structures to one of skill in the art, and is not specifically defined in the specification. While para [0121] discloses that the video may be acquired by a camera or the like, video data could also be acquired from a network or from storage etc. Therefore, the term “acquirer” does not connote sufficient, definite structures to one of skill in the art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquirer in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-25 and 28-37 rejected under 35 U.S.C. 103 as being unpatentable over US 20190306530 A1 to Fan et al. (hereinafter ‘Fan’) in view of US 20180199042 A1 to  Wang et al. (hereinafter ‘Wang’).

Regarding claim 22, Fan discloses a method for processing 360-degree video data, the method comprising: 
receiving 360-degree video data including a plurality of viewpoints and metadata, wherein a viewpoint represents an omnidirectional media corresponding to a position in a three-dimensional space (see claim 1: receiving media data recorded at a plurality of viewpoints; also para [0014]-[0016]: the video includes viewports of  360 degree video; para [0098]-[0103]: “a URI that is associated with a sphere region and that is directed to a link to a 360-degree panoramic video at another viewpoint is defined by using the field hotspot_uri”; also para [0172]-[0177]: “the viewpoint identification information may indicate a viewpoint ID or a viewpoint number”).
Fan does not explicitly disclose the metadata includes information for a render to follow a region of interest (ROI) for the plurality of viewpoints of the 360-degree video data, wherein the ROI represents a region to be displayed.
However, in analogous art, Wang discloses the metadata includes information for a render to follow a region of interest (ROI) for the plurality of viewpoints of the 360-degree video data, wherein the ROI represents a region to be displayed (para [0066]-[0067]: For example, a viewport/ROI can be explicitly signaled for 3D spherical content … When VR content is delivered using MPEG DASH, many use cases (e.g., most used ROIs, director ROIs, etc.) often require signaling viewports and ROIs within an MPD for the VR content. This can help the decoder/client to decide which, if any, viewports and ROIs to deliver and render).
The combined teachings of Fan and Wang further disclose:
decoding the 360-degree video data (Fan, para [0131]-[0133] and 304, 305 of fig. 4: client-side decoding);
rendering the decoded 360-degree video data corresponding to the region based on the metadata (Wang, para [0066]-[0067]: many use cases (e.g., most used ROIs, director ROIs, etc.) often require signaling viewports and ROIs within an MPD for the VR content. This can help the decoder/client to decide which, if any, viewports and ROIs to deliver and render), 
wherein: 
the information for the renderer includes information indicating a type of the region of the ROI and information indicating a center point of the region of the ROI, and the type of the region of the ROI is one of sphere, rectangular, or user defined (Wang, para [0073]: When signaling an ROI, various information may be generated, including information related to characteristics of the ROI (e.g., identification, type (e.g., location, shape, size), purpose, quality, rating, etc.); para [0076]-[0078]: rectangular, circular shapes … The rectangular ROI 420 has its center viewpoint 420A at (yaw, pitch)).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fan in view of the above teachings of Wang because the ROI syntax and association techniques can be used for various use cases such as for signaling content prefetching, most viewed regions, director view from an artistic intent, initial viewport for on-demand content etc. (Wang, para [0108]).

Regarding claim 23, the combination of Fan and Wang discloses the method of claim 22, and Fan further teaches wherein:
the metadata includes information for a connection between the plurality of viewpoints and information indicating a position of each of the viewpoints, the information for connection between the plurality of viewpoints includes information related to the number of viewpoints for the connection and identifiers for identifying a connected viewpoint, and the information for connection between the plurality of viewpoints includes information indicating a viewpoint after viewpoint switching. (para [0098]-[0103]: “a URI that is associated with a sphere region and that is directed to a link to a 360-degree panoramic video at another viewpoint is defined by using the field hotspot_uri”; also para [0170]-[0177]: the viewpoint identification information may indicate a viewpoint ID or a viewpoint number … wherein the metadata information further includes viewpoint position information, and the viewpoint position information is used to indicate a position of a viewpoint in a three-dimensional coordinate system. Additionally, the information for connecting viewpoints is pre-generated therefore indicates a viewport after viewpoint switching).

Regarding claim 24, the combination of Fan and Wang discloses the method of claim 23, and Fan further teaches, wherein the information for a connection between the plurality of viewpoints further includes information for viewport of a specific viewpoint of the plurality of viewpoints (as discussed per the rejection of claim 23, also para [0048]-[0053]: the metadata information further includes recommended viewport information, e.g. a director’s cut).

Regarding claim 25, the combination of Fan and Wang discloses the method of claim 23, and Fan further teaches wherein:
the information for connection between the plurality of viewpoints further includes changed region information indicating a changed region for initiating a change to another viewpoint, the changed region information includes region type information indicating a type of the changed region (para [0039]-[0049]: when the viewpoint position may change, the viewpoint position information is carried in a timed metadata track; and para [0084]-[0087]: metadata includes, shape_type: describes a shape type of a sphere region, and dynamic range flag indicates that horizontal and vertical ranges of the region are changed/unchanged).

Regarding claim 28, the apparatus is rejected along the same rationale as the method of claim 22 because Fan further teaches a receiver (para [0377]), decoder (para [0108]) and renderer (para [0128], [0379]) for performing the method.

Regarding claim 29-30, the apparatus is rejected along the same rationale as the method of claim 23-24, respectively.

Regarding claim 31, Fan discloses an apparatus for transmitting 360-degree video data, the apparatus comprising: 
an acquirer configured to acquire a 360-degree video data for a plurality of viewpoints, wherein a viewpoint represents an omnidirectional media corresponding to a position in a three-dimensional space (see claim 1: receiving media data recorded at a plurality of viewpoints; also para [0014]-[0016]: the video includes viewports of  360 degree video captured by one or more cameras; para [0023]-[0025]: media is obtained from a server; also para [0003]-[0004]: encapsulation and transmission of omnidirectional media and associated metadata is performed); 
an encoder configured to encode 360-degree video data (para [0023]-[0025]: media is obtained from a server; also para [0003]-[0004]: encapsulation and transmission of omnidirectional media and associated metadata is performed. Therefore it is implicit, or at least obvious, that the server can include an encoder for encoding the viewpoint image data in order support the abovementioned encapsulation and transmission); 
a transmitter configured to transmit the encoded 360-degree video data and metadata, the metadata includes information for a render to follow a region of interest (ROI) for the plurality of viewpoints of the 360-degree video data, wherein the ROI represents a region to be displayed (para [0023]-[0025]: media is obtained from a server; also para [0003]-[0004]: encapsulation and transmission of omnidirectional media and associated metadata is performed. Therefore it is implicit, or at least obvious, that the server can include an transmitter for transmitting the viewpoint image data and associated metadata in order support the abovementioned encapsulation and transmission).
Fan fails to teach the further limitations of claim 31, but Wang discloses wherein: 
the information for the renderer includes information indicating a type of the region of the ROI and information indicating a center point of the region of the ROI, and the type of the region of the ROI is one of sphere, rectangular, or user defined (as per rejection of claim 22).
The motivation to combine the references is the same as per the rejection of claim 22.

Regarding claims 32-33, the apparatus is rejected along the same rationale as the method of claim 23-24, respectively.

Regarding claims 34-36, the method is rejected along the same rationale as the apparatus of claim 31-33, respectively.

Regarding claim 37, Fan discloses the method of claim 22, wherein the information indicating the position of each view point in the three-dimensional space includes information indicating an x- coordinate of the position, information indicating a y-coordinate of the position, and information indicating a z-coordinate of the position (para [0211], [0216]: center_x indicates a value of the viewpoint center on an x-axis in the three-dimensional coordinate system; center_y indicates a value of the viewpoint center on a y-axis in the three-dimensional coordinate system; and center_z indicates a value of the viewpoint center on a z-axis in the three-dimensional coordinate system).   

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Wang, further in view of US 20200045286 A1 to Boyce.

Regarding claim 26, the combination of Fan and Wang discloses the method of claim 23, but fails to explicitly teach, wherein the information for the renderer is periodically updated, and the rendered ROI is updated based on the information on the updated ROI, and the metadata includes flag information indicating whether the information for the renderer is periodically updated.
However, in analogous art, Boyce teaches, wherein the information for the renderer is periodically updated, and the rendered ROI is updated based on the information on the updated ROI, and the metadata includes flag information indicating whether the information for the renderer is periodically updated (para [0027], [0030] and [0035]: The content creator, a commentator, editor, or any other actor may select a most interesting viewport region … The ROI metadata may be associated with a frame or a group of frames and therefore may be updated as often as once per frame … A viewport generator module 226 receives the SEI messages with the selected ROI for the video … and provides a suitable video stream to a display 228 … The metadata has flags to indicate whether the viewport supersedes prior viewports. It also provides a position on the sphere of the image and a horizontal and vertical field of view).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Fan and Wang further in view of the above teachings of Boyce in order to signal a suggested most interesting viewport to be displayed for a viewer which provides an alternative to the one that would otherwise be selected based upon the viewer's head position (Boyce, para [0021]-[0022]).

Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Fan, Wang and Boyce, further in view of US 20160142703 A1 to Park et al. (hereinafter ‘Park’).


Regarding claim 27, the combination of Fan, Wang and Boyce discloses the method of claim 26, and Fan further teaches wherein the client presents a video at a viewpoint, and presents information about another viewpoint and a sphere region of the another viewpoint in the video at the viewpoint; and a user may click the region to switch to a different viewpoint for watching. However, Fan fails to explicitly teach the additional limitations of claim 27.
However, in analogous art, Park discloses configuring a display screen, wherein the display screen includes buttons of ROIs for the first view point, when a button of specific ROI of the buttons of ROIs is selected by user, a label or an image indicating the specific ROI is added on a position corresponding to the specific ROI on the display screen, on the display screen, the selected button of specific ROI is represented in a color that is different from a color of the button of specific ROI before selection (para [0150]-[0153] and fig. 10 of Park describes a camera selection screen including camera arrangement information to aid selection of a different camera viewpoint, the selection screen includes buttons and labels for selecting the different camera viewpoints and processing for highlighting/shading the selected camera viewpoint. In the example the shading is performed on the selected button region, but it would be an obvious feature to also shade the particular selected camera in the arrangement information to provide a more intuitive user interface).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the presentation of selectable viewpoints as taught by Fan in view of the above user interface of Park because the switching to a different camera viewpoint of the currently viewed object may provide improved realism or immersion (Park, para [0012]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN R. SMITH
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484